Citation Nr: 1235258	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include irritable bowel syndrome and gastro-esophageal reflux disease. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a sleeping disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to May 1984, and from August 1991 to May 1992, to include a tour of duty in the Southwest Asia theatre of operations.  He had additional service with the US Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Cleveland, Ohio, Regional Office (RO), of the Department of Veterans Affairs (VA). 

In April of 2000, the appellant proffered testimony before a Veterans Law Judge (VLJ).  The record also reflects that the veteran provided testimony before a different ALJ in April 2006.  Both of these hearings were conducted at the RO in Cleveland, Ohio, and transcripts of both hearings were prepared and have been included in the claims folder for review.  

Following the appellant's hearing in April 2000, the Board concluded that additional development needed to occur.  As such, a Remand was prepared and issued in December 2000.  It should be noted that the issues on appeal included the five below:

1.  Entitlement to service connection for hearing loss of the left ear. 

2.  Entitlement to service connection for venous insufficiency of the left leg, to include as being due to an undiagnosed illness. 

3.  Entitlement to service connection for a stomach disability, to include irritable bowel syndrome and gastro-esophageal reflux disease. 

4.  Entitlement to service connection for chronic fatigue syndrome, to include as being due to an undiagnosed illness. 

5. Entitlement to service connection for a nervous condition to include posttraumatic stress disorder (PTSD), depression, and a sleeping disorder.

Also on appeal at that time were the issues of entitlement to service connection for tinnitus and for hearing loss of the right ear.  Service connection was subsequently granted for both disabilities (tinnitus and hearing loss of the right ear) in a rating action of December 2004.  As such, those issues are no longer before the Board. 

The claim was once again remanded in August 2005.  The purpose of that remand was to conduct the hearing that was subsequently accomplished in April 2006.  The claim was then returned to the Board for review.  

In May 2007, the Board issued a Decision/Remand with respect to the five above-referenced issues.  The Board found that the evidence did not support the appellant's claim for entitlement to service connection for hearing loss of the left ear, venous insufficiency of the left leg, and chronic fatigue syndrome.  The remaining two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The claim has once again been returned to the Board for review.  

Unfortunately, upon reviewing the development that has occurred since the Board returned the claim to the RO/AMC, it is the determination of the Board that the claim should once again remanded to the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted on the front page of this action, the appellant has claimed that as a result of his military service, he now suffers from gastrointestinal and gastroesophageal disorders along with a psychiatric disability.  

The record reflects that when the Board issued its Decision/Remand in May 2007, in the remand portion of the action, the Board requested that a internal medicine examination be performed and opinion obtained concerning the etiology of any found gastrointestinal or gastroesophageal disorder.  In response to the remand instructions, the appellant underwent a VA examination in November 2010.  Copies of the write-ups for that examination are of record.  

The Board would note that prior to the examination, the examiner (a physician's assistant) indicated that he had reviewed the appellant's claims folder and any electronic medical records of the appellant.  He then discussed the appellant's medical history and examined the appellant.  Upon completion of the exam, he provided the following comments:

DIAGNOSIS:  Irritable bowel syndrome.  Form 2507 requested opinion:  It is at least as likely as not that the veteran's currently diagnosed irritable bowel syndrome is related to his service in the military and possible exposures in the Gulf. . . .

Nevertheless, the same examiner then opined, on the very same day, the following:

DIAGNOSIS:  Dyspepsia.
Form 2507 requested opinion:  It is less likely than not that the veteran's current dyspepsia is related to the military.  There is no documentation for treatment of any type of pyrosis or other reflux symptoms in the veteran's medical records indicating that the symptoms actually started in the military, and dyspepsia is not considered a presumptive diagnosis under Gulf War guidelines.

The results for forwarded to the RO which, in turn, ignored the first opinion and then denied the appellant benefits based on the second opinion.  

 The VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an opinion was needed in this case.  As reported above, such an examination was accomplished, but, on its face, the examiner appears to have provided conflicting and contradictory information.  That is, the examiner specifically stated that the appellant's reflux symptoms were not service related, but then wrote that the appellant's irritable bowel syndrome, which may or may not be related to reflux disease, was caused by service.  Moreover, the examiner specifically admitted that he reviewed electronic medical records that may or may not be of record.  Because the examiner did not specify which electronic records he reviewed, it is impossible to confirm that the medical reports are of record.  Hence, the Board finds that because there is a lack of clarity and information in the December 2010 reports, the Board finds that the opinions are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2011) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim, and the claim will be returned to the RO/AMC so that another examination may be accomplished. 

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records from June 2007 to the present should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, attempts should be made to obtain all of the VA and private medical records and said records should be associated with the claims file.

Finally, with respect to the appellant's claim for service connection for PTSD, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, at 396 1996). 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39,843 - 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Because the appellant's claim has not been considered under the above-change, the claim must be returned to the RO/AMC.

Even if the above new regulations had not been promulgated, the Board finds that the issue involving an acquired psychiatric disorder, to include PTSD, depression, and a sleeping disorder would still need to be returned to the RO/AMC.  In the Board's Decision/Remand of May 2007, the Board instructed the RO/AMC to accomplish the following:

3.  Upon receipt of the above answers, the RO/AMC should send those answers, along with the other statements made by the veteran, to the National Personnel Records Center (NPRC), if appropriate, and the Joint Service Records Retention Center (JSRRC).  The RO/AMC should ask each Center whether it can confirm the presence of the veteran, his duties, and any event he comments thereon.  Any and all information obtained should be included in the claims folder for future review. 

4.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO/AMC must specifically render a finding whether the record establishes the existence of a stressor or stressors.  Moreover, the RO/AMC must specify what stressor or stressors in service it has determined are independently verified and established by the record.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record and it must take into account the Court's Pentecost pronouncements. 

In this instance, there is no positive evidence showing that RO/AMC reviewed the appellant's record and based upon the information gleaned from said record, sent the appellant's Persian Gulf information to JSRRC.  There is no indication that the RO/AMC contacted any office of the Department of Defense and asked for additional information concerning the appellant's duties, unit, and deployment dates while he was stationed in Southwest Asia (Kuwait).  Furthermore, there is no evidence of record that denotes that the RO/AMC made a determination as to whether the appellant was ever exposed to stressful events while stationed in the Persian Gulf theatre-of-operations.  Therefore, it is the Board's opinion that the RO/AMC did not comply with the Board's remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the information needed by the Board was not obtained, the claim must be returned to the RO for the said information. 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary and mandated.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should send the appellant corrective Veterans Claims Assistance Act of 2000 (VCAA) notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) for the issues now on appeal including an explanation as to the language of the new regulation concerning PTSD found at 75 Fed. Reg. 39,843 - 39,852.  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims file for review. 

2.  The RO/AMC should contact the appellant and request that the appellant provide a comprehensive written statement concerning his reported stressful service while stationed in Southwest Asia.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  He should be informed that, without such details, an adequate search for verifying information cannot be conducted.  He should be further advised that a failure to respond may result in an adverse action against his claim.  The RO/AMC should note in the record the responses provided by the appellant.  A copy of this letter of inquiry should be provided to the appellant's accredited representative in the hope that the accredited representative may encourage the appellant in providing the information needed in the processing of his claim for benefits.  A copy of all letters should be included in the claims folder for review.  

The RO/AMC is instructed to inform the appellant the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The appellant should be further informed that a lack of evidence may detrimentally affect his claim for benefits.  If no additional evidence is received, this should be noted in the claims folder. 
 
3.  Upon receipt of the above answers, the RO/AMC should send those answers, along with the other statements made by the appellant, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The RO/AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he comments thereon.  Moreover, if in the statement the appellant provides any names of individuals who may have been a witness or who may have been the putative stressors, the RO/AMC should request from NPRC confirmation of the individual's presence during the time in question.  The RO/AMC should specifically seek additional information as to whether the appellant's unit while it was assigned to the Port of Kuwait City, or any other portage that would have been used for imbarkation and embarkation purposes, received small arms fire either from Ba'athists or other individuals while the appellant was assigned to that unit overseas.  The RO/AMC should further discover from the Department of Defense whether, in the course of his duties in Kuwait, the appellant may have come in contact with any burning (or burned out) hulks of automobiles and military vehicles, unburied bodies, reckless Mid-Eastern motor vehicle drivers, or other stressful sites or incidents.  Any obtained evidence should be included in the claims folder for future review. 

4.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO/AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors to include the stressor of a sexual assault.  The RO/AMC is reminded that a stressful event may include the fear of hostile military or terrorist activity, or some other event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the appellant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the appellant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record. 

5.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since April 2007 to the present for any psychiatric disorder along with any gastrointestinal/gastroesophageal disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The RO/AMC must ensure that it has made copies of all of the appellant's CAPRI records and any records that may be found in Virtual VA regardless of the volume of records.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder. If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011). 

6.  After all of the above has been accomplished, the RO/AMC shall arrange for the appellant to be examined by a VA medical doctors in order to determine whether the appellant now suffers from a stomach disability (to include irritable bowel syndrome and gastroesophageal reflux disease) and an acquired psychiatric disorder (to include PTSD, depression, and a sleeping disorder).  The claims file and a copy of this Remand are to be made available to the examiners to review prior to the review.  The examiners should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiners should review the results of any testing prior to completion of the report. 

The appropriate examiner should express an opinion as to whether the appellant has a diagnosis of the disabilities currently on appeal.  If he does, the examiner must opine as to whether such disabilities are at least as likely as not (a probability of 50 percent or greater) related to or secondary to the appellant's period of active service, any incidents therein, or to another disability. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The AMC/RO is instructed to inform the appellant that the Court has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the processing of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This includes attending any and all scheduled examinations that are set-up for the appellant in conjunction with this claim.  He should be further reminded that if the appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

The examiners must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the respective examiner must specifically discuss the appellant's contentions along with any additional information contained in the claims file.  Moreover, with respect to the examination conducted in conjunction with the internal medicine claim, the examiner must specifically reconcile the opinions provided by the VA examiner on December 12, 2010, and referenced above.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if an examiner concludes that the appellant's claimed disorders and disabilities are not service-related, that examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiners must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims file for review. 
 
7.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, that report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, the RO/AMC should readjudicate the claims for service connection for a psychiatric disorder and a gastrointestinal disability.  If the benefits sought on appeal remain denied, the appellant and his should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


